Jenkins, J.
This case was formerly passed upon by the. Supreme Court, and is reported in 144 Ga. 471 (87 S. E. 390). There it was held that the suit was upon the official bond of the sheriff, and set forth a cause of action. Upon the second trial in the court below a verdict was directed against each of the defendants. Upon its being thén brought here for review, on exceptions to the overruling of their motion for a new trial, certain questions of law involved in the record were certified by this court to the Supreme Court. In view of the instructions of that court (148 Ga. 294, 96 S. E. 422), it is now held by'this court that as to- H. C. Morrison, administrator de bonis non of Mary E. O’Connor, the plaintiff’s petition set forth no cause of action; and as to him the judgment of the court below is reversed. As to the other defendant, the Fidelity & Deposit Company of Maryland, the judgment is affirmed, with direction that the amount recovered by the plaintiff be reduced by calculating and including interest only from October 2, 1911, on which date an administrator was appointed upon the estate of J. P. Wilde.

Judgment reversed in part, and affirmed in part, with direction.


Wade, G. J., and Luloe, J., concur.